Citation Nr: 1219914	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-04 465	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

2.  Entitlement to a rating in excess of 30 percent for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1985 to March 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for GERD, rated 0 percent, and for asthma, rated 0 percent, both effective November 4, 2005.  An interim (January 2008) rating decision increased the ratings for GERD to 10 percent and for asthma to 30 percent, each effective November 4, 2005.  In October 2010, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  These matters were previously before the Board in December 2010 when, in pertinent part, they were remanded for additional development.  

In December 2010, the Board remanded the matter of entitlement to a rating in excess of 10 percent for a left knee disability.  A February 2012 rating decision granted an increased (combined 40 percent under 38 C.F.R. § 4.25) rating for the Veteran's left knee disability.  In correspondence received on February 9, 2012, she withdrew her appeal seeking an increased rating for her left knee disability, expressing satisfaction with the combined rating assigned.  Accordingly, the matter of the rating for a left knee disability is no longer on appeal.  

Finally, the Board notes that a February 2012 rating decision assigned a separate 10 percent rating for a residual scar of the Veteran's GERD; she has not disagreed with that rating and the matter of the rating for the scar is not before the Board.  


FINDINGS OF FACT

1.  It is reasonably shown that throughout the appeal period the Veteran's GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment of health; at no time is the GERD shown to have been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  

2.  At no time during the appeal period is the Veteran's asthma shown to have been manifested by Forced Expiratory Volume in one second (FEV-1) value of 40 to 55 percent of the predicted value or less, or; a Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) value of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  


CONCLUSIONS OF LAW

1.  A 30 percent (but no higher) rating is warranted for the Veteran's GERD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code (Code) 7346 (2011).  

2.  A rating in excess of 30 percent for asthma is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97; Code 6602 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the August 2006 rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2008 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings; and a January 2012 supplemental SOC (SSOC) readjudicated the matters after the Board Remand ordered development was completed, and the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran's pertinent treatment records have been secured.  She was afforded VA examinations in July 2006 and March 2011.  The Board finds that the examinations are adequate for rating purposes as the examiners reviewed the record, noted the history of the disabilities, and conducted a thorough examination, with notation of all clinical findings needed for proper determinations in these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and on virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

GERD

The schedule of ratings for the digestive system provides that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability picture warrants such elevation.  38 C.F.R. § 4.114.  

There is no specific diagnostic code for GERD; it is rated, based on similarity of symptoms, as hiatal hernia.  When a veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  

Under Code 7346 (for hiatal hernia), a 10 percent rating is warranted when there are 2 or more of the symptoms in the criteria for a 30 percent rating, of lesser severity than the symptoms warranting a 30 percent rating.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.  

Historically, the Veteran underwent laparoscopic Nissen fundoplication for her chronic GERD in October 2002.  

A March 2005 barium swallow report notes the Veteran's complaints of burping, bloating, a burning feeling, and anterior chest pain.  Findings included normal oral swallowing; peristalsis was normal and there was no spasm during each of five swallows examined for motility; no spontaneous gastroesophageal reflux during two minutes of intermittent observation; and intact fundoplication.  The impressions included normal esophageal peristalsis, incomplete opening of cricopharyngeus, and intact fundoplication.  

Postservice private treatment records include a December 2005 report noting the Veteran's complaints of head pressure, sinus congestion, and chest congestion for approximately 12 days.  She reported an episode of nausea and vomiting that had since resolved.  The assessment was bronchitis and reactive airway disease.  

On July 2006 VA examination, the Veteran complained of intermittent problems with her stomach (including abdominal pain) and with heartburn (2 to 3 times per week, some days worse than others), red meat making her symptoms worse.  She reported that when her heartburn is mild; Tums sometimes alleviated her symptoms, but other times, nothing helped.  She had tried prescription medication which did not help for more than 2 or 3 days.  She denied any physician-ordered bedrest or physical therapy during periods of exacerbation.  She indicated her GERD does not interfere with her work or limit her activities of daily living.  Her treatment for GERD had included over-the-counter and prescription medications.  On physical examination, her abdomen was soft, nontender, and nondistended with bowel sounds in all four quadrants.  There was no hepatosplenomegaly, guarding, or rebound.  The assessment was GERD.  

In her March 2007 notice of disagreement, the Veteran reported she experiences right arm pain and chronic chest pain, believed to be related to her GERD.  

An August 2007 private treatment record notes the Veteran's complaints of chest pain, heartburn, and occasional dysphagia.  She also reported she had abdominal pain that can be nauseatingly bad.  On physical examination, her abdomen was soft, nondistended, with diffuse lower quadrant/pelvic discomfort to deep palpation, and with negative rebound/pelvic shake.  

An October 2007 esophagram report found normal post-Nissen examination with the exception of delay in a barium tablet at the gastroesophageal junction due to the Nissen wrap.  

An October 2007 private treatment record notes the Veteran had gained 10 pounds in the past few months, and her complaints of heartburn and abdominal pain.  

A November 2007 University of Colorado Hospital private treatment record notes the Veteran indicated that approximately a year and a half ago, she started to develop more regular reflux symptoms, including problems with food getting stuck sort of mid-chest level.  She also reported the same problems occur with liquids.  She indicated she develops bouts of regurgitation, severe bloating (especially with certain foods), and pain radiating to her shoulder.  She indicated she had been gaining weight without any apparent reason.  She denied emesis.  On physical examination, there was some lower abdominal as well as epigastric tenderness without rebound or guarding.  The physician related she is having dysphagia.  The bloating was opined to be most likely a result of irritable bowel syndrome, although the Nissen wrap contributed to her symptoms of bloating as well.  

A March 2008 Sky Ridge Medical Center report noted the Veteran's complaint of chest pain the night before attributed to her GERD.  She also related she subsequently developed a numb and heavy sensation radiating to her left neck (a new symptom).  The symptoms returned in the morning and remained persistent.  She denied any current neck or chest pain on examination.  It was opined her symptoms were consistent with coronary artery disease, although she has low relative risk factors.  

A July 2009 University of Colorado Hospital private treatment record notes the Veteran's complaint of substernal chest pain radiating to her right supraclavicular area, to her right subscapular area, and down her arm.  She also indicated she experiences numbness and tingling down her right arm.  It was noted that over a year ago she experienced pain radiating to her right shoulder and arm, as well as pain and numbness radiating to the left arm.  It was also noted she had gained weight over the past four years.  On physical examination, the abdomen was soft with mild epigastric tenderness and normoactive bowel sounds, without rebound or guarding.  The physician opined it would be atypical for reflux disease to cause the Veteran's arm pain.  Notably, the Nissen appears to be intact, and it would therefore be unexpected if she was having significant reflux.  It was opined it was likely she has visceral hypersensitivity of her esophagus.  

July 2010 Sky Ridge Medical Center records show the Veteran's GERD medication was changed from Prevacid to Prilosec.  It was also noted she experienced a burning, aching pain in the right chest area and right shoulder radiating to the epigastrium.  

A September 2010 University of Colorado upper gastrointestinal endoscopy found esophageal mucosal changes suspicious for short-segment Barrett's esophagus; Nissen fundoplication was not apparent endoscopically.  

An October 2010 private treatment record noted the Veteran's complaint of gastroesophageal reflux, but she denied nausea, vomiting, or abdominal pain.  

At the October 2010 videoconference hearing, the Veteran testified she experiences right shoulder and arm pain, and reflux daily.  At times at night she refluxes up food from something eaten earlier that day.  She also experiences heartburn and pain going down into her esophagus.  She indicated her medication was switched back from Prilosec to Prevacid.  She reported she has morning pain in her shoulder and arm and nausea.  

A November 2010 University of Colorado Hospital laparoscopic cholecystectomy operative report for biliary colic noted the Veteran had a Nissen repair done in 2002 that relieved some of her pain that seemed attributable to her GERD.  More recently however she has had a pain syndrome that is possibly attributable to her gallbladder as it seems to be on the right side, occurs with eating, and extends up to the right shoulder.  

A February 2011 private treatment record noted her complaint of continued left-sided chest pain radiating to her right arm.  Cardiovascular evaluation was negative.  A review of her symptoms found no hematemesis, hematochezia, or melena.  

On March 30, 2011 VA examination, the Veteran complained of epigastric pain in the right upper chest and shoulder girdle area, radiating (2 to 3 times per week) down into her elbows and hands with a numbness feeling.  She indicated the chest discomfort without the pain radiation was daily and constant.  She was currently on Prevacid, twice daily.  It was noted she had gained 10 pounds in the past 12 months.  She denied having anemia, melena and hematemesis, or that she experiences emesis.  She occasionally (2 to 3 times per month) became nauseated.  She denied any incapacitating episodes from her GERD.  She reported she has missed 6 days of work in the past 12 months due to stomach pains/malaise she related to his GERD.  She had not needed any accommodations at work.  She missed an additional 5 days of work due to her gallbladder surgery.  She has feelings of dysphagia with solids and liquids, worse with pills.  Three years ago she began experiencing chest pain that was more left-sided than the usual right-side.  Cardiac workup was negative.  She denied any significant impact on her activities of daily living or occupation or overall health.  It was also noted there were no hospitalizations, anemia, weight loss or prolonged debilitating episodes from the GERD.  The examiner opined that while her GERD and any associated discomfort were present constantly, they "[do] not cause considerable or severe health impairment for her overall functional status."  On physical examination, there was tenderness to palpation over the left upper quadrant and epigastrium with normal bowel sounds.  There was also tenderness over the anterior chest wall.  The diagnosis was hiatal hernia and GERD refractory to medical management causing noncardiac (atypical) chest pain and dysphagia.  

The Veteran's service-connected GERD has been assigned a 10 percent rating.  Consequently, the focus is on those criteria that would afford a rating in excess of 10 percent.  

The Board notes that symptoms associated with GERD are observable by the person experiencing them.  Based on their frequency and because they have not resolved, the symptoms the Veteran has reported, including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by (cardiac-type) substernal or arm or shoulder pain reasonably present a disability productive of considerable impairment of health throughout the appeal period.  38 C.F.R. § 4.7.  The Board finds no reason to question the credibility of the Veteran's accounts.  As the symptoms described approximate the schedular criteria for a 30 percent rating under Code 7346, the Board finds that such rating is warranted throughout the appeal period.  

The evidence of record does not show that her symptoms meet (or approximate) the above-listed criteria for a 60 percent rating at any time during the appeal period.  While she has reported pain and vomiting, at no time since her discharge from service is it shown that she has had material weight loss and hematemesis or melena with moderate anemia; a disability picture of severe impairment of health is not shown.  Consequently, the Board finds that criteria for a 60 percent rating are not met for any period of time under consideration.  

Asthma

Asthma is rated under Code 6602, which provides for a 30 percent evaluation for FEV-1 of 56 to 70 percent of predicted value, or a ratio of FEV-1 to FVC of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is warranted where FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 percent, or with at least monthly visits to a physician for required care for exacerbations, or with intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97.  In the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, Note following Diagnostic Code 6602.  The post-bronchodilator findings from the pulmonary function tests (PFTs) are used when evaluating the pulmonary function test results.  See 38 C.F.R. § 4.96(d)(5).  

Historically, in October 2003 the Veteran underwent endoscopic septoplasty, endoscopic bilateral inferior turbinate reduction, bilateral maxillary antrostomy with removal of tissue, bilateral total ethmoidectomy, and bilateral frontal sinusotomy for chronic hyperplastic rhinosinusitis and nasal obstruction.  

In December 2005 correspondence, the Veteran reported that she is treated for asthma with inhalers and on occasion albuterol (i.e., oral bronchodilator therapy) treatments.  Prior private treatment records confirm that her medication did include inhalers and albuterol.  

A July 2006 report of VA examination notes that the Veteran's current medications include advair, albuterol, and over-the-counter sinus medications; she sees her primary physician every couple of months.  She complained that her asthma symptoms are intermittent, worse with any activity such as climbing stairs or doing exercise.  She reported the frequency of her symptoms is at least a couple of times per day and she uses her inhaler once or twice a week.  She denied any physician ordered bedrest or physical therapy.  She indicated her asthma does not interfere with her work or limit her activities of daily living.  It also does not affect her physical capabilities except for occasional shortness of breath with more physical activities.  On physical examination, her lungs were clear to auscultation bilaterally, and she had no wheezing.  Pulmonary function testing revealed pre-bronchodilator FEV-1 was 81 percent predicted and the FEV-1/FVC was 80; post-bronchodilator the FEV-1 was 87 percent predicted and the FEV-1/FVC was 85.  

Private treatment records include a December 2005 report that shows the Veteran's medications include augmentin (twice daily for 10 days) and advair (twice daily).  An August 2007 report that shows her medications include albuterol (four times daily), advair (twice daily), and nasal steroids.  A September 2007 report noted her complaints of wheezing and shortness of breath.  An October 2007 report showed that the pulmonary function pre-bronchodilator FEV-1 was 71 percent predicted and the FEV-1/FVC was 76; post-bronchodilator the FEV-1 was 75 percent predicted and the FEV-1/FVC was 82.  A November 2007 report noted that otolaryngologic examination revealed a mild persistent right septal deviation without obstruction and that the mucous membranes were mildly erythematous.  An October 2008 report noted she uses advair (twice daily) and has used albuterol several times a day which does not seem helpful.  A June 2009 report noted her asthma symptoms still significantly interfere with her exercise; her medications include albuterol (four times daily) and advair (twice daily).  A July 2009 report prescribed the Veteran symbicort and ventolin and diagnosed her with triad asthma.  October 2009 and July 2010 records list her current medications as symbicort (twice daily) and ventolin (every four hours as necessary).  An October 2010 report notes her complaints of shortness of breath, wheezing, coughing, and asthma.  The diagnosis was triad asthma, GERD being a huge component.  

At the October 2010 videoconference hearing, the Veteran testified that she has about six full-blown asthma attacks per year (when she requires more than 30 minutes to get her breath to normal).  She also stated she uses her rapid inhaler at least once a day (depending on the weather).  She related she has another inhaler she uses in the morning and in the evening.  She reported she sees her pulmonologist once a year to reassess her asthma.  

On March 2011 VA examination, the Veteran reported that her asthma does not affect her ability to exercise, doing treadmill walking in the mornings before she takes her symbicort inhaler and does not require her rescue inhaler.  She indicated the triggers for her asthma are more environmental as she has a significant need for a rescue inhaler when there are wildfire ashes in the air and when it is cold.  If she really exerts herself, she feels short of breath and hears wheezing immediately after exertion.  She denied ever having a respiratory failure episode or any hospitalizations for exacerbations or any emergency room visits for acute exacerbations.  She indicated she was on oral prednisone briefly for pneumonia two years ago but she has had no other need for oral (systemic) corticosteroids.  She sees her pulmonologist one time per year for maintenance evaluation of her asthma.  She is currently using a symbicort inhaler (twice daily, morning and bedtime), a combination inhaler of inhaled anti-inflammatory (i.e., steroid) and inhaled bronchodilator.  Her medications also include a ventolin inhaler (albuterol, a bronchodilator as noted above) for rescue treatment; her need for it depends on the weather and her activity, but on average, two times a week for the past 12 months.  She related that her asthma episodes start with audible wheezing and then a feeling of dyspnea, and after using her ventolin inhaler, her breathing returns to normal in about 10 minutes.  The examiner noted that no high dose steroids or immunosuppressants are used.  The Veteran denied any significant impact on her activities of daily living or occupation due to her asthma.  The examiner opined there is no considerable or severe impairment of her overall health from the asthma.  On physical examination, her lungs were clear to auscultation bilaterally with a normal inspiratory to expiratory ratio and diaphragmatic excursion.  There was also good air movement throughout all lung fields.  The diagnosis was asthma, well-controlled on current medication regimen.  Spirometry testing revealed her airflows were within normal limits.  Pulmonary function testing revealed pre-bronchodilator FEV-1 was 78 percent predicted and the FEV-1/FVC was 105; post-bronchodilator the FEV-1 was 86 percent predicted and the FEV-1/FVC was 109.  

The Veteran's service-connected asthma has been assigned a 30 percent rating.  Consequently, the focus is on those criteria that would afford a rating in excess of 30 percent.  

As was noted above, the clinical evidence shows that the Veteran's asthma treatment includes daily oral inhalation therapy.  However, it is not shown or suggested that at any time during the appeal period FEV-1 was 40 to 55 percent of predicted on valid testing, that FEV-1/FVC was 40 to 55 percent of predicted, that the asthma required monthly physician visits for care of exacerbations, or that it required intermittent (at least 3 per year) courses of systemic corticosteroids.  Pulmonary function testing has revealed, at worst, FEV-1 was 71 percent predicted, and FEV-1/FVC was 76.  See October 2007 private treatment record.  Notably, such was based on pre-bronchodilator therapy.  See 38 C.F.R. § 4.96(d)(5) (stating that when evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results).  The Veteran has denied monthly visits for care of exacerbation episodes of her asthma, and she has only reported one instance of the use of corticosteroids (for pneumonia).  Consequently, the next higher (60 percent) rating is not warranted for any period of time under consideration.  

Extraschedular Evaluation

The Board has also considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's service-connected disabilities and their associated impairment to the rating schedule, the Board finds that the degree of disability shown throughout the appeal period under consideration is wholly encompassed by the schedular criteria (for the ratings that have been/are being assigned), and consequently those criteria are not inadequate.  Referral of either claim for extraschedular consideration is not warranted.  

Finally, as the record shows that the Veteran is employed and has been throughout the appeal period, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A 30 percent rating is granted for the Veteran's GERD, subject to the regulations governing payment of monetary awards.  

A rating in excess of 30 percent for asthma is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


